Citation Nr: 0820948	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-30 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a right shoulder disability due to VA treatment in March 
2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse, as well as his daughter and 
grandson.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from November 1944 to April 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in San Diego, California.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in April 2008.  A copy of the transcript 
of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has additional disability to the 
right shoulder after receiving VA surgical and medical 
treatment in March 2003.  He seeks compensation under the 
provisions of 38 U.S.C.A. § 1151.  In the September 2005 
claim, the veteran stated that he was told by another VA 
physician that when surgery was performed at VA in 2003 for 
removal of cancer in his neck, he was cut too deep, resulting 
in a frozen right shoulder.  

VA records show that the veteran was told preoperatively on 
March 4, 2003, that one of the complications of this surgery 
was shoulder weakness.  It was noted that he understood the 
proposed procedure and complications.  The right radical neck 
dissection of a neck mass, diagnosed as a melanoma, was 
performed on March 7, 2003.  The postoperative report from 
that date reflects that the veteran was told that he would 
have to exercise the right shoulder to keep it from 
tightening up.  Follow-up VA treatment report on March 26, 
2003, shows right shoulder mild asymmetry with good mobility.  
Subsequently dated VA records through 2006 are essentially 
negative for complaints of right shoulder problems.  

Private records dated in February 2005 reflect that the 
veteran had a history of chronic right shoulder pain.  A 
private physician, I.S.O., M.D., reported in a February 2005 
statement that the veteran had a frozen shoulder after his 
surgery from the melanoma.  The physician noted that the 
veteran was not able to raise his right shoulder to full 
capacity.  

In a December 2006 report, private physician, S.C., M.D., 
stated that the veteran had said that ever since his surgery 
to excise the melanoma approximately 4 years ago, he had not 
been able to use his right arm.  He was weak in the right 
upper arm and lacked almost all proximal muscle strength.  In 
addition, he also suffered right shoulder adhesive 
capsulitis.  Exam showed markedly diminished range of motion 
of the right arm.  The doctor noted that the veteran could 
barely raise up his right arm 30 degrees.  Distally, his fine 
motor skills were intact but his proximal muscles were weak.  
The final diagnoses included right arm weakness as a result 
of surgery for melanoma.  

There was testimony at the personal hearing that the incision 
to remove the tumor had been too deep, resulting in the 
muscle injury and the current shoulder impairment.  Further 
information is needed to evaluate this contention.

The Board finds that additional development is warranted in 
this matter before a decision on the merits can be made.  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

In the present case, resolution of the veteran's claim 
requires medical opinion evidence, both with respect to 
whether the veteran suffered additional disability as a 
result of VA care or treatment, and if so, with respect to 
whether the VA care providers failed to exercise proper care 
in their treatment of the veteran.  Because no such evidence 
has been obtained, a remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by an orthopedic surgeon.  
The veteran's VA claims folder must be 
made available to the examiner for 
review in connection with the 
examination.

After examining the veteran, and 
reviewing the claims and associated VA 
medical records files, the examiner 
should provide an opinion as to each of 
the following questions:

(a)  Did the veteran suffer additional 
disability to the right shoulder due to 
VA medical treatment and surgery on 
March 7, 2003, and subsequent post-
surgical treatment?  If so, please 
identify the additional disability 
incurred.  If there is indication that 
the surgical incision was deeper than 
needed, that too should be discussed.

(b) If the veteran has additional right 
shoulder disability, was the proximate 
cause of the disability due to 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing the hospital care, 
medical or surgical treatment, or 
examination?  Did VA exercise the 
degree of care that would be expected 
of a reasonable health care provider?  

(c)  Is the additional right shoulder 
disability due to an event that was not 
reasonably foreseeable?

A complete rationale must be provided 
for all conclusions.

2.  Then, readjudicate the issue on 
appeal. If all of the desired benefits 
are not granted, a supplemental 
statement of the case (SSOC) should be 
furnished to the veteran and his 
representative.  The case should then 
be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



